Citation Nr: 0737241	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  04-17 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a claimed 
cardiovascular disease, to include hypertension, secondary to 
the service-connected diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the RO.  

The veteran testified before the undersigned Acting Veterans 
Law Judge (AVLJ) in a hearing at the RO in August 2007.

The veteran's appeal originally included the issue of service 
connection for status post fracture of the tibia.  During the 
pendency of the appeal, the RO, in an August 2005 decision, 
granted service connection for this disability and assigned a 
10 percent evaluation.  This evaluation was effective on 
January 7, 2002, the date of receipt of the veteran's claim 
for service connection.   

The veteran was notified of this decision and did not file a 
Notice of Disagreement (NOD) in response.  Therefore, his 
appeal concerning the issue of status post fracture of the 
tibia has been resolved.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second NOD must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

With respect to the veteran's claim for service connection 
for a claimed cardiovascular disease, to include 
hypertension, secondary to the service-connected diabetes, 
the Board notes VA regulations provide that a disability 
which is proximately due to, or results from, another disease 
or injury for which service connection has been granted shall 
be considered a part of the original condition.  
38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this regard, in a statement from his representative and 
through testimony at his August 2007 Board hearing, the 
veteran asserts that his cardiovascular disability, 
specifically his hypertension, was aggravated by the service-
connected diabetes.  The Board is aware that in an April 2003 
VA examination, the examiner opined that the veteran's 
essential hypertension was unlikely to be related with 
diabetes mellitus as the veteran had no evidence of 
significant nephropathy.  This opinion makes no comment as to 
whether or not the veteran's service-connected diabetes 
mellitus has aggravated his hypertension.  An additional 
examination, with an opinion addressing aggravation, should 
be sought.  

The Board also notes that the examiner in April 2003 appears 
to state that the lack of any evidence of significant 
nephropathy is the rational behind a finding that 
hypertension is not likely related to diabetes mellitus.  
During the August 2007 Board hearing, the veteran testified 
that he had received recent treatment in the VA medical 
center and that the results of such treatment showed his 
medical condition had worsened.  It is quite possible that 
the veteran now additional diabetes-related problems (such as 
nephropathy) that would change the April 2003 examiner's 
opinion.  Records referable to this additional treatment have 
not been associated with the claims file.  The most recent 
records of treatment are from 2005.  At the very least, 
records of treatment for diabetes mellitus and hypertension 
over the past two years would be pertinent to answering the 
question of whether or not the veteran's service-connected 
diabetes mellitus has aggravated his hypertension.  Prior to 
any examination, copies of all outstanding records of 
pertinent treatment should be obtained and added to the 
claims file.  

Additionally, the Board points out that the veteran has 
asserted that a VA doctor, SRK, indicated that his 
hypertension is related to his diabetes mellitus.  The 
veteran has also submitted an October 2001 medical record 
showing a diagnosis of "Diabetes hypertension."  The 
October 2001 record as well as any additional statements or 
records from VA doctor SRK should be taken into consideration 
at the time of the examination.  

Given the veteran's hearing testimony, in light of the 
outstanding treatment records, and the lack of a medical 
opinion addressing aggravation, the Board finds that the 
veteran should be afforded an updated VA examination 
specifically addressing whether there is a causal 
relationship between the claimed cardiovascular disease, 
specifically hypertension and his service-connected diabetes.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the matter is being remanded, the RO should take efforts 
to ensure that duties to notify and assist have been properly 
fulfilled.

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005), the 
need for additional evidence regarding his 
claim.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claim, notify 
him of the type of evidence that VA will 
seek to provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should be notified that a 
disability which is proximately due to, or 
results from, another disease or injury for 
which service connection has been granted 
shall be considered a part of the original 
condition.  Specifically, when aggravation 
of a disease or injury for which service 
connection has not been granted is 
proximately due to, or the result of, a 
service-connected condition, the veteran 
shall be compensated for the degree of 
disability over and above the degree of 
disability existing prior to the 
aggravation.  See 38 C.F.R. § 3.310(a),(b) 
(2007); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation will 
be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps to 
contact the veteran in order to have him 
provide information referable to all 
treatment received for the claimed 
cardiovascular disease, to include 
hypertension since July 2005.  Based on the 
response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records or opinions from any 
identified treatment source, VA or private.  
Specifically noted in this regard are any 
records of treatment or medical opinions 
offered by Dr. SRK.  The veteran should 
also be informed that he can submit 
evidence to support his claim.  

3.  The veteran should be afforded a VA 
examination by the appropriate physician to 
obtain a definitive diagnosis with regard 
to his cardiovascular condition, identified 
as hypertension.  The veteran's claims 
folder must be made available for the 
physician's review prior to the 
examination.  A notation to the effect that 
this record review took place should be 
included in the examiner's report.  
Afterwards, the physician should determine 
the likelihood that the veteran's 
cardiovascular problem is due to or 
aggravated by his service-connected 
diabetes mellitus.  All indicated tests and 
studies are to be performed.  Following the 
examination, the examiner is requested to 
provide an opinion as the following 
questions:

(a.)	Is it at least as likely as not 
that the veteran's cardiovascular 
disability is related to diabetes 
mellitus?  
(b.)	If not, then is the cardiovascular 
disability aggravated (i.e., 
worsened beyond its natural 
progression) by the veteran's 
service-connected diabetes 
mellitus?  If so, the examiner 
should attempt to objectively 
quantify the degree of aggravation 
above and beyond the level of 
impairment had no aggravation 
occurred.

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.  

4.  After completion of the above 
development, the veteran's claim should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

